Citation Nr: 0126942	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  99-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under the law in effect prior to November 
1, 2000.


REPRESENTATION

Appellant represented by:	Rodrick C. Patrick, 
Attorney


WITNESS AT HEARING ON APPEAL

The appellant's representative appearing on behalf of the 
appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran's service included a period of active duty 
from June 1971 to January 1978 and a period of inactive 
duty training in the Reserve on October [redacted], 1997.

This matter has come to the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

By a rating decision in March 2001, pursuant to a 
liberalizing change in the law enacted during the appeal, 
the RO granted the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  
The effective date of that grant was November 1, 2000, 
the effective date of the liberalizing change in the law.  
38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 
(2000).

At a September 2001 scheduled hearing before the 
undersigned Member of the Board, the appellant's 
representative appeared on behalf of the appellant.  He 
raised contentions to the effect that the full benefits 
sought on appeal had not been awarded by the March 2001 
rating decision inasmuch as entitlement to service 
connection for the cause of the veteran's death had 
remained denied under the law in effect prior to November 
1, 2000.  He asserted entitlement to service connection 
for the cause of the veteran's death under the law in 
effect prior to November 1, 2000 would afford the 
appellant an earlier effective date for the award of 
dependency and indemnity compensation.  

As a practical matter, adjudication of the question of 
entitlement to an effective date earlier than November 1, 
2000 for service connection for the cause of the 
veteran's death would afford the appellant no greater 
benefits than would adjudication of the issue of 
entitlement to service connection for the cause of the 
veteran's death under the law in effect prior to November 
1, 2000.  As a valid Notice of Disagreement (NOD) has not 
been received with respect to the question of an earlier 
effective date, the issue for Board jurisdiction and 
consideration is best phrased as on the title page of 
this decision.  

Applicable law and regulations clearly state that an NOD 
shall be filed within one year from the date of the 
mailing of the notice of the result of initial review or 
determination.  NOD's must be in writing and must express 
dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result.  They 
must also be filed with the activity which entered the 
determination (emphasis added).  38 U.S.C.A. 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.302(a) (2001).  In this case, 
no such NOD has been filed with regard to the March 28, 
2001 rating decision, notice of which was provided on 
April 10, 2001.  The representative's statement dated, 
and received on, April 4, 2001 clearly reflects lack of 
knowledge of, or disagreement with the RO determination 
which granted benefits from November 1, 2000.  

Further, the representative's testimony in September 2001 
is construed as continued dissatisfaction with the denial 
of service connection for the cause of the veteran's 
death under the law in effect prior to November 1, 2000.  
Such testimony was taken before the Board and not the RO 
which had issued the effective date for service 
connection of the cause of the veteran's death.  
Accordingly, the representative's testimony before the 
Board cannot serve as a valid NOD with which to initiate 
an appeal of the effective date of service connection for 
the cause of the veteran's death.  Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996).  Cf. Tomlin v. Brown, 5 Vet. 
App. 355, 356-357 (1993) (where the transcript of the 
claimant's testimony from a hearing held before the RO 
constituted a valid NOD with a decision which had been 
rendered by the RO).  Therefore, any outstanding question 
regarding entitlement to an earlier effective date for 
service connection for the cause of the veteran's death 
is referred to the RO for any necessary development.


FINDING OF FACT

The veteran died on October [redacted], 1997 due to an acute 
myocardial infarction while on inactive duty for 
training.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death based on law in effect prior to November 
1, 2000 is not warranted.  38 U.S.C.A. §§ 101(24), 1310 
(West 1991); 38 C.F.R. § 3.312(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On October [redacted], 1997, while participating in a physical 
fitness test during inactive duty training, the veteran 
died as the result of a myocardial infarction.  Later 
that month, the appellant (the veteran's surviving 
spouse) applied for entitlement to service connection for 
the cause of the veteran's death.

In October 1997, as now, service connection for the cause 
of the veteran's death may be granted when it could be 
shown that a disability incurred in or aggravated by 
active service either caused or contributed substantially 
or materially to cause death.  For a service-connected 
disability to be the cause of death, it had to be singly 
or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it was not sufficient to show that it had casually 
shared in producing death.  Rather, it had to be shown 
that there was a causal connection.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312. 

In October 1997, as now, service connection connoted many 
factors, but basically, it meant that the facts, shown by 
the evidence, established that a particular disease or 
injury resulting in disability was incurred coincident 
with active military, naval, or air service, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Under 
the law in effect prior to November 1, 2000, the term 
"active military, naval, or air service" included any 
period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
(emphasis added) incurred or aggravated in line of duty. 
38 U.S.C.A. § 101(24) (West 1991). 

In February 1998, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The RO noted that although the veteran 
had died during inactive duty training, the fatal 
myocardial infarction was not considered an injury as 
required by the law then in effect.  The appellant 
disagreed with that decision and perfected a timely 
appeal.  38 U.S.C.A. § 7105(a)-(b) (West 1991); 38 C.F.R. 
§ 20.200, 20.302 (1997).

Effective November 1, 2000, during the pendency of the 
appeal, the law was amended to reflect the fact that 
service connection could be granted for myocardial 
infarctions sustained by service members during a period 
of inactive duty training.  Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, Title 
IV, § 403(d)(1)(B), 114 Stat. 1864 (codified as amended 
at 38 U.S.C.A. § 101(24) (West Supp. 2001)).  In light of 
the foregoing amendment, the RO rendered its March 2001 
decision granting entitlement to service connection for 
the cause of the veteran's death under the law in effect 
from November 1, 2000.

The veteran's representative asserts that the RO's March 
2001 decision did not constitute a full grant of 
benefits; and therefore, there is the remaining question 
on appeal of fact or law with respect to entitlement to 
service connection for the cause of the veteran's death 
under the law in effect prior to November 1, 2000.  As 
such, the Board has jurisdiction over that issue.  The 
Secretary of the VA (hereinafter Secretary) shall decide 
all questions of law and fact necessary to a decision by 
the Secretary under a law that affects the provision of 
benefits by the Secretary to veterans or the dependents 
or survivors of veterans.  38 U.S.C.A. § 511(a). 

The Board must follow the law then in effect in 
adjudicating entitlement under the law in effect prior to 
November 1, 2000.  That law, as noted above, was clear, 
and the fatal myocardial infarction was not considered an 
injury as required by the law then in effect.  Indeed, in 
enacting the November 1, 2000 amendment, as noted in a 
document provided by the appellant's representative, the 
provision was enacted to render heart attacks or strokes 
suffered during inactive duty training eligible for 
service connection.


ORDER

Entitlement to service connection for the cause of the 
veteran's death under the law in effect prior to November 
1, 2000 is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

